In the United States Court of Federal Claims
                                       No. 14-494C
                                (Filed: September 4, 2020)
                               NOT FOR PUBLICATION

                                            )
 MUHAMMAD TARIQ BAHA,                       )
                                            )      RCFC 59; RCFC 60; Newly-Raised
                      Plaintiff,            )      Arguments; Release
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
                      Defendant.            )
                                            )

                      ORDER DENYING RECONSIDERATION

       Now pending before the court in this breach of contract case is plaintiff

Muhammad Tariq Baha’s motion for reconsideration, under Rules 59 and 60 of the Rules

of the United States Court of Federal Claims (RCFC), of this court’s August 28, 2019

opinion granting partial summary judgment in favor of the government and June 17, 2020

judgment reflecting that opinion. For the reasons that follow, Mr. Baha’s motion for

reconsideration is DENIED.

I.     BACKGROUND

       The court’s resolution of these issues is preceded by a history which is discussed

at length in the court’s prior decisions and will not be repeated in full here. See Baha v.

United States, 123 Fed. Cl. 1 (2015); Baha v. United States, 144 Fed. Cl. 500 (2019).

The relevant facts are as follows.
      On August 10, 2002, the United States Army entered into lease No. SWD-OEF-

0027 (27-Lease) to rent a residential property in Kabul, Afghanistan. Baha v. United

States, No. 14-494C, 2020 WL 3045955, at *1 (Fed. Cl. June 4, 2020). Neither party has

been able to supply a copy of the 27-Lease, but the government recognized the existence

of the Lease when the government and Mr. Baha signed a supplemental agreement on

August 17, 2002. Id. The 27-Lease supplement stated that the 27-Lease was between the

Army and Ghiuam Bawoddin, acting by and through his son Mr. Baha, and it was signed

by Mr. Baha. Id. However, Ghiuam Badwoddin had been dead for many years. Id.

Shortly after the 27-Lease supplement was signed, a 2002 power of attorney document

was executed by Ghiuam Bawoddin’s heirs (collectively, the Heirs), authorizing Mr.

Baha to act on their behalf to make decisions about the property. Id.

      Due to a title dispute with a third party over the house, rental payments were not

made under the 27-Lease. Id. In 2009, the Afghanistan Supreme Court identified Mr.

Baha and the Heirs as the rightful owners of the property. Id.

      On August 8, 2011, the Heirs, represented by Mr. Baha, and the United States

Army entered into lease No. DACA-TAN-5-11-0032 (32-Lease) for the Army to rent the

property. Baha, 144 Fed. Cl. at 504. The 32-Lease contained a release which stated:

      The Parties mutually agree, that the Lessor does hereby release, acquit, and
      forever discharge the Lessee from any and all manner of actions, liability, and
      claims for any reason whatsoever; past, present, or future, arising from the
      occupancy, use, and alteration of the Premises, and for any other matters related
      thereto, and the Lessor agrees to indemnify, hold harmless, and defend, at Lessor’s
      expense, the Lessee from and against any judicial process, including, but not
      limited to, demands and liabilities; past, present, and future, arising from the use,
      occupancy, and alteration of the Premises.



                                            2
Id. (citation omitted). The 32-Lease was signed by Mr. Baha on behalf of the “heirs of

[Mr. Bawoddin].” Id. The United States paid rent upon the signing of the 32-Lease in

2011, but ceased making additional payments and eventually relinquished the property in

2014, after requesting from Mr. Baha, but not receiving, a new power of attorney or a

lease signed by all of the Heirs. Def.’s Resp. at 3, ECF No. 129.

      In 2014, Mr. Baha sued the United States for unpaid rent under both the 27-Lease

and the 32-Lease. Baha, 144 Fed. Cl. at 502. Following protracted proceedings, see id.

at 502-03, the parties filed cross motions for summary judgment. Mr. Baha argued that

he was entitled to summary judgment for claims arising from both leases because he is a

party to both and was acting as an agent to his family when he signed the 32-Lease. Id. at

503; see also Pl.’s Mot. at 4-6, ECF No. 87. The government asserted that Mr. Baha’s

claims arising from the 27-Lease were barred because, inter alia, the 27-Lease was void

ab initio as a contract with a dead man and the 32-Lease’s release clause encompassed

the claims under the 27-Lease. See Def.’s Cross-Mot. at 18-25, ECF No. 90.

      On August 28, 2019, the court granted the government’s motion for partial

summary judgment and denied Mr. Baha’s motion for summary judgment regarding Mr.

Baha’s claims under the 27-Lease. Baha, 144 Fed. Cl. at 508. The court held that Mr.

Baha’s claims under the 27-Lease were barred by the release in the 32-Lease but did not

decide whether the 27-Lease was validly executed or not. Id. at 504-06.

      The court then ordered additional briefing on the 32-Lease claims, and held, based

on the 2002 power of attorney document, that the Army was liable to Mr. Baha under the

32-Lease for $180,000 in unpaid rent. Baha, 2020 WL 3045955, at *4. Judgment was


                                            3
entered on June 17, 2020, granting Mr. Baha relief under the 32-Lease only. ECF No.

123.

       On July 10, 2020, Mr. Baha moved for reconsideration under RCFC 59 and 60 of

the court’s order and judgment granting partial summary judgment in favor of the

government on the claims under the 27-Lease. Mr. Baha argues that the parties to the

two leases were not the same and that, therefore, the Heirs could not have released the

claims under the 27-Lease, which identified their deceased father and Mr. Baha, not the

Heirs, as the contracting parties. Pl.’s Recons. Mot. at 3-5, ECF No. 127.

       The government responds that Mr. Baha’s motion for reconsideration must be

dismissed because it raises new arguments not made before the entry of judgment that are

waived. Def.’s Resp. at 6-7, ECF No. 129. Alternatively, the government argues that

reconsideration should be denied because the facts demonstrate that Mr. Baha had to have

signed both leases on behalf of the Heirs who collectively owned the property at that

time, regardless of the caption on each lease. Otherwise, the government argues, the 27-

Lease is void ab initio as a contract with a dead man. Id. at 7-11.

       In reply, Mr. Baha argues that the court cannot amend the contracting parties

under the 27-Lease to include the Heirs, as the government suggests. Reply at 2-3, ECF

No. 130. Mr. Baha further argues that the 27-Lease is not void ab initio because the

court’s application of the 32-Lease release clause affirmed the legality of the 27-Lease.
Id. at 3-4. Moreover, Mr. Baha argues, while he is a party to both leases, he is the sole

contracting party to the 27-Lease and only one of the contracting parties to the 32-Lease,

and, therefore, the parties to the leases remain different. Id. at 4-5. Mr. Baha does not


                                             4
respond to government’s contention that a party cannot raise new legal arguments on

reconsideration.

II.    LEGAL STANDARD

       “The three primary grounds that justify reconsideration are: (1) an intervening

change in the controlling law; (2) the availability of new evidence; and (3) the need to

correct clear error or prevent manifest injustice.” Del. Valley Floral Grp., Inc. v. Shaw

Rose Nets, LLC, 597 F.3d 1374, 1383 (Fed. Cir. 2010) (internal quotation marks and

citation omitted). Where a party seeks reconsideration under RCFC 59 on the ground of

manifest injustice, it cannot prevail unless it demonstrates that any injustice is “apparent

to the point of being almost indisputable.” Ideker Farms, Inc. v. United States, 142 F.
Cl. 222, 226 (2019) (internal quotation marks and citation omitted). RCFC 59 motions

“must be supported by a showing of extraordinary circumstances which justify relief,”

and “[c]ourts must address [them] with exceptional care.” IAP Worldwide Servs., Inc. v.

United States, 141 Fed. Cl. 788, 799 (2019) (internal quotation marks and citations

omitted).

       A motion for reconsideration “is not intended to permit a party to retry its case

when it previously was afforded a full and fair opportunity to do so.” Fillmore Equip. of

Holland, Inc. v. United States, 105 Fed. Cl. 1, 7 (2012). The motion “should not be used

as a vehicle to present authorities available at the time of the first decision or to reiterate

arguments previously made.” Del. Valley Floral Grp., 597 F.3d at 1384 (internal

quotation marks and citation omitted). A court “will not grant a motion for

reconsideration if the movant merely reasserts arguments previously made all of which


                                               5
were carefully considered by the court.” Ideker, 142 Fed. Cl. at 226 (internal quotation

marks, alterations, and citation omitted). Nor may reconsideration motions be used “to

raise arguments or present evidence that could have been raised prior to the entry of

judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (quotation

omitted); Lee v. United States, 130 Fed. Cl. 243, 252 (2017) (holding that the court will

not grant a motion for reconsideration based on “new arguments that could have been

made earlier”), aff’d, 895 F.3d 1363 (Fed. Cir. 2018).

       Under RCFC 60(b), the court may “relieve a party . . . from a final judgment,

order, or proceeding” based on six grounds. Mr. Baha relies on RCFC 60(b)(1) and (6),

which state that this court “may relieve a party . . . from a final judgment, order, or

proceeding for . . . (1) mistake, inadvertence, surprise, or excusable neglect” and “(6) any

other reason that justifies relief.” “Mistake” or “inadvertence” under RCFC 60(b)(1)

includes “judicial error.” Patton v. Sec’y of Health & Human Servs., 25 F.3d 1021, 1030

(Fed. Cir. 1994). An RCFC 60(b) motion “is not available simply to relitigate a case—it

is an avenue to secure extraordinary relief . . . which may be granted only in exceptional

circumstances.” Wagstaff v. United States, 595 F. App’x 975, 978 (Fed. Cir. 2014)

(quotation omitted).

III.   DISCUSSION

       Applying these standards, Mr. Baha’s motion must be denied. In his

reconsideration motion, Mr. Baha argues that the contracting parties to the 27-Lease were

the deceased Mr. Bawoddin, represented by Mr. Baha, and that the contracting parties to

the 32-Lease were Mr. Baha and the Heirs. Pl.’s Recons. Mot. at 1, 4-5. Because the


                                              6
parties to the two leases are different, Mr. Baha contends, the release in the 32-Lease

cannot bar Mr. Baha’s claims under the 27-Lease. Id. at 5.

       However, Mr. Baha did not make these arguments prior to the entry of judgment

in this case. In his motion for summary judgment, Mr. Baha argued only that equitable

estoppel precluded the application of the 32-Lease release to the 27-Lease claims, and

that the release was unconscionable. Pl.’s Mot. at 10-11; Pl.’s Resp. & Reply at 2, ECF

91. Mr. Baha did not argue that the release in the 32-Lease did not apply to the 27-Lease

because the parties to the two leases were different. Moreover, in raising this new

argument on reconsideration, Mr. Baha presents no new facts. Instead, Mr. Baha raises

new legal arguments that he could have raised earlier.

       RCFC 59 reconsideration motions, however, cannot be used “to raise arguments or

present evidence that could have been raised prior to the entry of judgment.” Exxon, 554
U.S. at 485 n.5; Lee, 130 Fed. Cl. at 252. A motion for reconsideration “is not intended

to permit a party to retry its case when it previously was afforded a full and fair

opportunity to do so.” Fillmore, 105 Fed. Cl. at 7. Likewise, Mr. Baha may not use an

RCFC 60(b) motion to “relitigate” his case. Wagstaff, 595 F. App’x at 978. Because Mr.

Baha could have made the arguments he raises in his reconsideration motion before the

entry of judgment, during the many rounds of briefing in this case, reconsideration is not

warranted.

       Moreover, even if his arguments were not new, the court concludes that Mr. Baha

has not demonstrated a clear factual or legal error in the court’s opinion. Again, Mr.

Baha argues on reconsideration that the Heirs could not have released under the 32-Lease


                                              7
the claim for rent under the 27-Lease because the parties to the two leases were different.

Pl.’s Recons. Mot. at 4-5. However, the court agrees with the government, Def.’s Resp.

at 7-11, that the 27-Lease must have been executed on behalf of the Heirs, and, therefore,

the parties to the two leases were the same. This is because Mr. Bawoddin was dead in

2002 when the 27-Lease was signed on his behalf. Baha, 144 Fed. Cl. at 503. Mr. Baha

therefore could not have signed the 27-Lease on Mr. Bawoddin’s behalf as an individual,

he could only have signed the lease as an agent for the Heirs, who owned the property at

that time.

       Indeed, it appears Mr. Baha knew at the time he signed the 27-Lease in 2002 that

he was signing on behalf of the Heirs, given the 2002 power of attorney he obtained from

the Heirs to act on their behalf regarding the property after the supplement to the 27-

Lease was signed. See id. at 503-504. This is consistent with the Afghanistan Supreme

Court’s decision that the Heirs inherited the property in 1976 after Mr. Bawoddin’s death

and subsequently rented the property. See id. at 504; Def.’s App. at 7, ECF No. 90-1.

The court therefore agrees with the government that Mr. Baha signed both the 27-Lease

and the 32-Lease on behalf of the Heirs.

       Mr. Baha also could not have signed the 27-Lease on behalf of himself. Mr. Baha

argues that he is the sole party to the 27-Lease, relying on the Restatement (Third) of

Agency § 6.04 (2006), which states that:

       Unless the third party agrees otherwise, a person who makes a contract with a
       third party purportedly as an agent on behalf of a principal becomes a party to the
       contract if the purported agent knows or has reason to know that the purported
       principal does not exist or lacks capacity to be a party to a contract.



                                             8
        The court finds this argument unpersuasive. The agency rule relied on by Mr.

Baha is meant to protect the third party to a contract – here, the United States – by

imposing liability on an agent – here, Mr. Baha – where the agent enters into a contract

knowingly on behalf of a non-existent principal. See BRJM, LLC v. Output Sys., Inc.,

917 A.2d 605, 612 (Conn. App. Ct. 2007) (holding that the rule “aims to protect third

parties by making purported agents parties to such contracts and imposing personal

liability on them”). The court does not read this rule to provide any benefit to Mr. Baha

based on the incorrect representation that his father was able to lease the property in

2002.

        Moreover, Mr. Baha has not shown why the broad release clause in the 32-Lease

would not bar Mr. Baha’s claims, even if Mr. Baha is the sole party to the 27-Lease. The

release clause in the 32-Lease broadly disclaimed any liability from claims by all the

Heirs relating to the 27-Lease, including by Mr. Baha. Baha, 144 Fed. Cl. at 505. Mr.

Baha appears to argue that the court must conclude that his one-ninth “share” as one of

the Heirs in the 32-Lease “released [his] interest in the 27-Lease,” but that Mr. Baha has

found “no reported cases” that the court can do so. Reply at 5. However, Mr. Baha

signed the 32-Lease, which included the broad release clause, on behalf of the Heirs,

including himself. When he did so, Mr. Baha was well aware of his claims under the 27-

Lease. Baha, 144 Fed. Cl. at 505. The court finds no need to reach conclusions related

to Mr. Baha’s “share” as an Heir where they all agreed to broadly release the claims

under the 27-Lease. The court therefore finds no error in its decision that the 32-Lease

“unambiguously releases the government from any unpaid rent obligations under the 27-


                                             9
Lease.” Baha, 144 Fed. Cl. at 504. For these additional reasons, the court denies Mr.

Baha’s motion for reconsideration.

IV.   CONCLUSION

      Based on the foregoing, Mr. Baha’s motion for reconsideration, ECF No. 127, is

DENIED.

      IT IS SO ORDERED.



                                                        s/Nancy B. Firestone
                                                        NANCY B. FIRESTONE
                                                        Senior Judge




                                           10